833 F.2d 1005
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert McThadus PERRY, Jr., Plaintiff-Appellant,v.Lachan KINCAID, Defendant-Appellee.
No. 87-7615.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 30, 1987.Decided:  Nov. 13, 1987.

Albert McThadus Perry, Jr., appellant pro se.
Before WIDENER, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Albert M. Perry, Jr., a North Carolina inmate, appeals from the district court order dismissing his 42 U.S.C. Sec. 1983 complaint.  Perry's complaint named the superintendent of his institution as a defendant and alleged that Perry had not been returned one of two pieces of mail that he had previously mailed with the wrong address.  The district court, finding that the allegations in the complaint were vague and failed to state a claim against the superintendent, granted Perry 20 days to amend his complaint.  The district court advised Perry that failure to comply with this order would result in dismissal of his action.  Perry failed to respond and the district court dismissed his complaint.  Perry appeals;  we affirm.


2
Although a pro se litigant must be given a reasonable opportunity to amend his complaint and particularize his claims the district court is not required to litigate the claims for him.    See, e.g., Gordon v. Leeke, 574 F.2d 1147, 1152 (4th Cir.), cert. denied, 439 U.S. 970 (1978);  Dozier v. Ford Motor Co., 702 F.2d 1189, 1194 (D.C.Cir.1983).  The district court gave Perry the opportunity to particularize his claim, but Perry failed to take advantage of this opportunity.  We find no abuse of discretion by the district court in dismissing this complaint and, accordingly, affirm.


3
We dispense with oral argument because the dispositive issues have recently been authoritatively decided.


4
AFFIRMED.